DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, it recites limitations of “the first codec module is configured to store the acquired encoded data frame in an encoding buffer area of the first codec module; wherein, between the length of the encoded data frame and the length of a B-field data in TDMA frame, there is a multiple relationship…”  There are insufficient antecedent bases for these limitations in the claim.
Regarding claims 2-15, rejection is based on the same reason described for claim 1, because the claims recite/include/inherit the same/similar problematic limitations as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over HAJENDRAN et al. (US 2008/0027711) hereinafter referenced as HAJENDRAN in view of KRANZ et al. (US 6,553,424) hereinafter referenced as KRANZ.  
As per claim 1, HAJENDRAN discloses ‘systems and methods for including an identifier with a packet associated with a speech signal’ (title) for ‘wireless communication’ between ‘mobile station (mobile terminal)’ and ‘base station’ either of them also referred to ‘communication device’) (Figs. 33, 41, p(paragraph)213, p265-270) comprising: 
a first codec module (read on ‘coding system’ for both ‘encoding and decoding’) and a first RF module (read on ‘radio frequency (RF) interface’, ‘transceiver 4120’, ‘antenna’, or a combination thereof) (Figs. 34, 41, 215-p217, p226, p265-p267);
the first codec module (same above) is configured to store (or ‘write’) the acquired encoded data (such as ‘speech signal’) frame (or ‘subframe’) in an encoding buffer area (read on ‘buffer’ or ‘shift register’) of the first codec module (same above, including ‘’wideband speech encoder’); wherein, between the (‘buffer’) length of the encoded data frame(s) and the length of [a B-field data in TDMA] (the ‘signal’) frame (or ‘subframe’), there is a multiple relationship (read on ‘length m’ of ‘buffer’/ ‘shift register’ is ‘equal to at least the sum of the maximum positive (or "advance") and negative (or "retard") time shifts to be supported’ or is ‘equal to the length of a frame or subframe of highband signal’) (Figs. 25-27, p188-p195); and 
the first RF module (same above) is configured to send (‘transmitted’), when receiving a first trigger signal (read on a ‘control signal’ received from ‘control signal bus’ by ‘transmitter’, the encoded data frame (such as ‘encoded speech signal’ frame) in the encoding buffer area (same above) to mobile terminal (read on ‘communication device’ as a ‘mobile station’) (Fig. 34, p41. P215, p265-p270).
It is noted that HAJENDRAN does not expressly disclose the “DECT” base station and the buffer related to “the length of a B-field data in TDMA frame.”  However, the same/similar concept/feature is well known in the art as evidenced by KRANZ who discloses ‘circular buffer for a TDMA data transmission station and corresponding data transmission station’ (title) providing ‘the DECT data transmission station’ that can be ‘a DECT base station (or mobile unit)’ with ‘DECT frames’ (Fig. 1, col. 3, lines 34-36), comprising: ‘example of a TDMA data transmission station’ as being ‘the DECT system’ (col. 1, lines13-20), providing ‘circular buffer for storing ‘respective transmitted and received ‘user data of B fields which are transmitted within one DECT time slot each’, wherein ‘the minimum storage capacity (length) of the circular buffer of 1.5 times the number (length) of data (corresponding to claimed B-field data in TDMA frame) to be respectively transmitted or received during a time slot’ (Figs. 1-3, col.1, line 40 to col. 2, line 16).  KRANZ also discloses that ‘conventional DECT systems contain two buffers having 40 bites storage capacity (length) each’ for ‘storing data of the B-field’ received and ‘for storing the transmit data’ respectively (col. 2, line 57 to col. 3, line6).     
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine teachings of HAJENDRAN and KRANZ together by providing a mechanism of storing/buffering the encoded data frame (such as speech signal frame) with codec (coder/decoder) buffer(s) (or shit registers) with a capacity/length having a different configuration/relationship (such as using 1:1 two buffer, 1.5 times circular buffer, buffer ‘length m’ equal to frame or subframe length or equal to sum of maximum time shifts) with the length of B-field data in TDMA/DECT frame for a communication system/device (including a DECT base station or mobile unit), as claimed, for which the implementation would be within the scope of capability of the skilled person in the art and the result would be predictable (Note: in this case, the limitation regarding ‘DECT based station’ recited in preamble could also be interpreted as intended use or field of use without giving a patentable weight). 
As per claim 2 (depending on claim 1), HAJENDRAN in view of KRANZ further discloses that “the first RF module (transceiver) is further configured to send, when receiving a second trigger signal (similar to first trigger signal as stated for claim 2, such as receiving data from ‘receiver 4112’), data frame to be decoded from the mobile terminal to the first codec module; wherein, between the length of the data frame to be decoded and the length of a B-field data in the TDMA frame, there is a multiple relationship; and the first codec module is further configured to store the data frame to be decoded in a decoding buffer area of the first codec module to decode the data frame to be decoded” (HAJENDRAN: Fig. 33, 41, KRANZ: Fig. 1-3, wherein processing received data for decoding has symmetric and inversed operation as that of the encoding and the DECT data/frame structure for decoding is the same).  
As per claim 4 (depending on claim 1), HAJENDRAN in view of KRANZ further discloses that “the length of the encoded data frame that can be stored in the encoding buffer area is set according to the length of the TDMA frame; wherein, the length of the encoded data frame that can be stored in the encoding buffer area is nx10 ms, and n>0 (KRANZ: col. 1, lines 40-67, col.3, lines 37-42, col. 4, lines 9-31).  
As per claim 5 (depending on claim 2), the rejection is based the same reason as described for claim 4, because it also reads on the limitation of claim 5 (wherein processing received data for decoding has a symmetric and inversed operation of the encoding and the DECT data/frame structure for decoding is the same).
As per claim 6 (depending on claim 1), HAJENDRAN in view of KRANZ further discloses that “the first trigger signal is one of any time slot in the TDMA frame, internal clock signal, and external clock signal” (HAJENDRAN: Fig. 33, 41, ‘processor 4102’,  p265-p270, KRANZ: Fig. 1-3, col. 3, line 7-27, ‘processor P’;  it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to recognize that a processor-based device/system would inherently/necessarily include an internal clock mechanism for controlling various operations including a control signal for transmitting encoded data to a mobile terminal (similarly for transmitting received data for decoding, for which the implementation would be would be within the scope of capability of the skilled person in the art and the result would be predictable. 
As per claim 7 (depending on claim 2), the rejection is based the same reason as described for claim 6, because it also reads on the limitation of claim 7 (wherein processing received data for decoding has a symmetric and inversed operation of the encoding and the DECT data/frame structure for decoding is the same).
Regarding claims 8-9, and 11-14, they recite a mobile terminal.  The rejection is based on the same reason described for claims 1-2 and 4-7 respectively, because the claims recite/include the same/similar limitation(s)/functionalities as claims 1-2 and 4-7 respectively (also see HAJENDRAN: Figs. 34, 41, KRANZ: 1-3, col. 3, lines 34-36).
Regarding claim 15, it recites a system.  The rejection is based on the same reason described for claims 1 and 8, because the claim recites/includes the same/similar limitations as claims 1 and 8. 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HAJENDRAN in view of KRANZ as applied to claims 1 and 8, and further in view of FOGEL et al. (US 2010/0138724) hereinafter referenced as FOGEL.  
As per claim 3 (depending on claim 2), HAJENDRAN in view of KRANZ does not expressly disclose that “output code rate of the first codec module is less than or equal to 32 kbps, and sampling frequency of the first codec module is greater than or equal to 16 KHz.”  However, the same/similar concept/feature is well known in the art as evidenced by FOGEL who discloses ‘adaptive error protection for wireless communications’ (title), comprising ‘an enhanced communication system’ including ‘base station’ and ‘wireless handset’ using ‘DECT standard’ (Fig. 1, p48), and providing ‘G.727 standard’ (p52) and ‘G.722 standard’ (p55) both stratify the claimed limitation.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of HAJENDRAN, KRANZ and FOGEL together by providing a codec mechanism such as using G.727 standard or G.722 standard such that the output code rate would satisfy the claimed limitation, for the purpose (motivation) of offering enhanced communication system to enhance the range for wireless communications and/or to improve the communication throughput (FOGEL: p48, p50, p76).
Regarding claim 10 (depending on claim 8), the rejection is based on the same reason described for claim 3, because the claim recites/includes the same/similar limitation as claim 3.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
September 2, 2022
/QI HAN/Primary Examiner, Art Unit 2659